DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11201044. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the ‘044 patent are built from dependent claims 4 and 15 of the instant application. The other dependent claims are identical. This means that the independent claims of the instant application are in fact broader in scope than the claims of the ‘044 patent. And that all of the limitations presented in the instant application are present in the limitations of the ‘044 patent. As such, an obviousness type double patenting rejection is necessary.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 12-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (U.S. Patent Application Publication Number 20110049358, from hereinafter “Green”).
In regards to claims 1, 12 and 19, Green teaches a mass spectrometer, a multipole assembly configured for use in a mass spectrometer, and a method of operating the same (see, i.e., abstract) comprising a first multipole assembly comprising a plurality of first rod electrodes (see, i.e., abstract, that teaches rod electrodes forming a quadrupole) arranged about an axis (see, i.e., FIGS. 2A-2D, 3A, 4A-4C) configured to confine ions radially about an axis (see, i.e., paragraph 0002) and a second multipole assembly adjacent to the first multipole assembly (see FIGS. 4A-4C) and comprising a plurality of rod electrodes arranged about the axis (FIGS. 2C and 3A) and configured to confine ions radially about the axis (paragraphs 0002, 0008-0009, 0117, etc.) wherein an orientation of the first multipole assembly about the axis is rotationally offset relative to an orientation of the second multipole assembly about the axis (paragraphs 0035-0042 and claim 5, at least).
In regards to claims 2, 13 and 20, Green teaches that the orientation of the first multipole assembly about the axis is rotationally offset relative to the orientation of the second multipole assembly about the axis such that a rode electrode included in the first plurality of rod electrodes overlaps with two rod electrodes included in the second plurality of rod electrodes, as viewed in a direction along the axis (FIGS. 4A-4C, paragraphs 0035-0042).
In regards to claims 3 and 14, Green teaches that the amount of overlap of the rod electrodes included in the first plurality of rod electrodes with each of the two rod electrodes included in the plurality of rod electrodes is substantially the same, as viewed in the direction along the axis (FIGS. 4A-4C, paragraphs 0035-0042).
In regards to claims 5 and 16, Green teaches that the orientation of the first multipole assembly about the axis is rotationally offset relative to the second multipole assembly about the axis such that a rod electrode included in the first plurality of rod electrodes does not overlap with any rod electrodes included in the second plurality of rod electrodes, as viewed in a direction along the axis (FIGS. 2C and 3A, paragraphs 0035-0042).
In regards to claims 6 and 17, Green teaches that an orientation of the first plurality of rod electrodes about the axis is radially offset relative to the orientation of the second plurality of rod electrodes about the axis (paragraphs 0035-0042).
In regards to claims 7 and 18, Green teaches that each of the first multipole assembly and the second multipole assembly comprises an ion guide, a mass filter, an ion trap or a collision cell (abstract and paragraphs 0002-0019, at least).
In regards to claim 8, Green teaches an ion source and a mass analyzer (paragraphs 0168-0185) wherein the first multipole assembly is included in the ion source and the second multipole assembly is included in the mass analyzer (paragraphs 0168-0185).
In regards to claim 9, Green teaches that the interface between the first multipole assembly and the second multipole assembly does not include a lens (FIGS. 4A-4C does not indicate a lens between the quadrupole set(s)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green. Though Green fails to explicitly teach that the first multipole assembly and the second multipole assembly are spaced apart by no more than approximately 3.0 mm and no less than approximately 0.5 mm, it would have been obvious to one of ordinary skill in the art at the time the invention was filed. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or working ranges involves only routine skill in the art. See in re Aller, 105 USPQ 233.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881